Citation Nr: 0410436	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  94-24 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for psychiatric disability, to 
include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel

INTRODUCTION

The veteran served honorably on active duty may 1969 to January 
1972.  He was discharged under other than honorable conditions 
following a period of active duty from April 1972 to January 1975.

This appeal before the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC), located in St. Paul, 
Minnesota. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On April 11, 2003, the Board ordered further development in your 
case.  Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that if 
further evidence, clarification of the evidence, correction of a 
procedural defect, or any other action was essential for a proper 
appellate decision, a Board Member or panel of Members could 
direct Board personnel to undertake the action essential for a 
proper appellate decision.  See 38 C.F.R. § 19.9(a)(2) (2003).  

However, on May 1, 2003, the United States Court of Appeals for 
the Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DAV").  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in conjunction 
with the amended rule codified at 38 C.F.R. § 20.1304, was 
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 
19.9(a)(2), denies appellants "one review on appeal to the 
Secretary" when the Board considers additional evidence without 
having to remand the case to the agency of original jurisdiction 
(AOJ) for initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that DAV 
did not prohibit the Board from developing evidence in a case 
before it, provided that the Board does not adjudicate the claim 
based on any new evidence it obtains unless the claimant waives 
initial consideration of such evidence by first-tier adjudicators 
in the Veterans Benefits Administration (VBA).  VAOPGCPREC 1-03.  
Based on this opinion, the Board continued, for a short time, to 
request development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision and 
other policy considerations, the Department of Veterans Affairs 
(VA) determined that VBA would resume all development functions.  
In other words, aside from the limited class of development 
functions that the Board is statutorily permitted to carry out, 
see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development will 
be conducted at the regional office (RO) level.  

In the event that you appeared at a hearing before a Veterans Law 
Judge (VLJ) other than the VLJ signing this remand, be advised 
that if your case is returned to the Board, it will be reassigned 
to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:  

1.  Please make arrangements with the appropriate VA medical 
facility for the veteran to be afforded a psychiatric examination 
by a physician who has not previously examined him.  The purpose 
of the examination is to determine the nature and etiology of any 
current psychiatric disability.  All indicated tests and studies 
should be performed.  A diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is diagnosed, the examiner should be requested 
to identify and explain the elements of the diagnosis including 
the specific stressor(s) accountable for the disorder.  In 
addition, the physician should confirm or rule out a diagnosis of 
any other anxiety disorder.  As to each Axis I diagnosis 
(including any anxiety disorder, if found), the physician should 
be requested to provide an opinion (with complete rationale) as to 
the etiology of each disorder, with a specific statement as to 
whether it is at least as likely as not that the disorder, even if 
first diagnosed after the veteran's first period of service, had 
its onset in, or is etiologically related to, his first period of 
service, which extended from May 1969 to January 1972.  The 
physician should be requested to affirm in writing that that he or 
she reviewed the entire medical record, including all service 
medical records, even those pertaining to the veteran's condition 
at entrance to his second period of service (e.g., please see 
psychiatric consultation report dated April 18, 1972).  Send the 
claims folders to the physician for review of pertinent documents.

2.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
any benefit sought on appeal remains denied, the appellant and 
representative, if any, should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



